Citation Nr: 1647857	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  11-33 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for Epstein-Barr Virus.

2.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1985 to August 1990 and February 1993 to September 2002.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center.  Jurisdiction is currently held by the Regional Office (RO) in Atlanta, Georgia.

This case was previously before the Board in September 2009, November 2013,  October 2014, and July 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds remand is necessary to provide additional development and address entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).  

The Veteran is appealing a February 2009 decision that assigned a noncompensable rating for Epstein-Barr Virus (EBV), effective March 11, 2004.  Private medical records associate the Veteran's symptoms of fatigue and malaise with EBV (see private treatment records October 2003 through December 2010).  The Veteran has recently been service connected for CFS during this period, however, with symptoms including fatigue and malaise; a medical opinion is therefore necessary to determine whether the symptoms associated with EBV can be differentiated from the symptoms of service-connected CFS.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

In addition, the Board finds that the Veteran has raised a claim for entitlement to a TDIU as part of her increased rating claim. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Records such as the April 2016 VA examination and the Veteran's August 2014 statement indicate that the Veteran is self-employed and is at times unable to work or must change her schedule because of her service-connected disabilities.  The September 2015 VA examiner noted a two-month period in which the Veteran was unable to work and reported that the Veteran "states she's hardly making any money at all as she has been incapacitated by her fatigue for prolonged periods of time."  Based on this report, the Board finds the record raises the issue of whether the Veteran is able to secure or follow a substantially gainful occupation; a claim for TDIU has therefore been raised.  The AOJ has not explicitly adjudicated the claim for TDIU and the Veteran would be prejudiced if the Board were to decide this claim without prior adjudication by the AOJ.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice regarding the claim for TDIU. Also request that she submit a properly completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

Furthermore, contact the Veteran and afford her the opportunity to identify or submit any additional relevant private or VA evidence in support of her increased rating and TDIU claims.  The AOJ must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, and all efforts to procure the records must be documented in the claims file.   

2.  Request a VA medical opinion that identifies the nature, extent, and severity of the Veteran's service-connected EBV from March 2004 to the present.  

The opinion provider should, if possible, distinguish between symptoms attributable to service-connected EBV and service-connected CFS.  The opinion provider should expressly indicate if it is not possible to make this differentiation and provide an explanation as to why it is not possible.

The complete claims folder should be made available to and reviewed by the opinion provider.  The opinion provider must offer a rationale for all expressed medical opinions with specific reference to evidence from the claims file.

3.  Adjudicate the claim for entitlement to TDIU.  If the Veteran does not meet the schedular criteria for a grant of TDIU, determine whether the case should be referred to the Director VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 4.16(b).  

4.  If the benefits are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.




The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




